Title: To James Madison from James Monroe, 1 September 1796
From: Monroe, James
To: Madison, James


Dear Sir
Paris September 1st. 1796.
This government has at last and against my utmost efforts to prevent it sent an order to their minister to withdraw giving for reason our treaty with England and declaring that the customary relations between the two nations shall cease. I have no official communication and can’t be more particular. After deliberating about seven months they resolved that the honour of their country would be tarnished in their hands if they acted otherwise. They say I have detained them seven months from doing what they ought to have done at once. It is impossible to foresee the consequences of this measure which I sincerely regret but here no change can be expected and of course if the same councils prevail in America the alliance is at an end not to count the other injuries we shall receive from the loss of this nation so preponderant as it is; with such valuable possessions in our seas. I do not know whether my functions are suspended—in any event I must wait the orders of our government. At this moment I receive a letter from Timothy in reply to my first on this subject addressed as from an overseer to the foreman of his gang ascribing (if not absolutely the existence of any complaint to me) yet that it is altogether owing to my misconduct that it broke out since I had acknowledged a from him three months before which he says proved they had no right [to] complain—hence he concludes that I suppressed that luminous work. To this I have yet given no answer nor do I at present propose. It will occur to you that I could not defend the treaty till there was a charge brought against it and to prevent which was always the object of my efforts. Delay therefore was always favorable. This letter corresponds so much with the publication in the New York paper that it tends to create a suspicion they were written by the same hand but these little Connecticut jockey tricks were too easily seen thro’ now a days to produce any effect. Poor Washington into what hands has he fallen.
The above is gone by another rout.
I have seen authentic documents to prove that G. Morris is at Berlin negociating to engage that court to take part against France and that he expends much money there in that business which is concluded to be British money as he is concluded to be a British agent—from Berlin he proceeds to Vienna. I saw this in a letter from a Dutch agent at Berlin to a Dutch commissary here, respecting wh. however you shall hear from me again.
The French troops gain daily new victori[e]s in the empire, being now within two days march of Ratisbon: & the Austrians retreating. At Ratisbon it is said that the armies of Jourdan & Moreau are to meet, & according to the original plan of the campaign to proceed towards Vienna. With Spn. an alliance offensive & defensive is concluded, & wh. embarks her in the war of course agnst. Engld.; & Prussia it is thought inclines to the same scale, being the preponderating one, & with a view of lopping off something from the empire & making it her own: such as Hamburg &ca. It is believed to be in contemplation between this govt. & Spn. to unite Portugal to the latter, with a view of rescuing that country from the hands of the British. I do suspect that Louisiana belongs to France by secret articles in her late treaty with Spn. Thus you see to what a wonderful height the fortunes of this country have already risen, & promise still to rise, since the new govt. daily gains strength in the affection & confidence of the people, whilst the surrounding govts. are tottering & menac’d with a fall.
Sepr. 6. I just hear that the plan of seizing our vessels having Englh. property will be carried into effect and that Spain are likely to pursue the same policy—in truth if we do not change our councils we shall be in a terrible state.
The army of Jourdan pressing on Ratisbon inducd P. Charles to draw 25.000. men from that before Moreau to his, to oppose Jourdan, & wh. occasioned the latter to retreat abt. 30. miles, at wh. moment Moreau made a stroke at the other weakened army & routed it taking 2000. prisoners & killing many. ’Tis said Jourdan is agn. on the offensive. His loss is not known in the retreat, but not deemed considerable. In publishing my correspondence if that is thought adviseable, would you publish my private letter also to Randolph wh. you have seen.
16. Bounaparte has gained another considerable victory near Trent, taking 5000 prisoners—Moreau has also gained one of some importance. Jourdan it is said wearied out with fatigue asks repose, & that Bournonville will replace him.
